UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 COMPANIA CERVECERIAS UNIDAS S.A. (Exact name of Registrant as specified in its charter) UNITED BREWERIES COMPANY, INC. (Translation of Registrant’s name into English) Republic of Chile (Jurisdiction of incorporation or organization) Vitacura 2670, 23 rd floor, Santiago, Chile (Address of principal executive offices) Securities registered or to be registered pursuant to section 12(b) of the Act. Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X HECHO ESENCIAL (Notice of Essential Event) CCU CALLS EXTRAORDINARY SHAREHOLDERS’ MEETING (Santiago de Chile, May 27, 2013) – During its regular Board meeting held on May 26, 2013, the Company’s Board of Directors unanimously resolved to call for an Extraordinary Shareholders' Meeting to be held on June 18, 2013, in order to propose to shareholders, the approval of a capital increase amounting CLP$340,000,000,000. Assuming approval of the capital increase at the abovementioned Shareholders’ Meeting, CCU intends to use the funds obtained therefrom to fund the expansion plan as contemplated in its strategy, through both organic growth (current businesses) and non-organic growth (new businesses), preserving the financial strength of the Company ’s balance sheet . CCU is a diversified beverage company operating principally in Chile, Argentina and Uruguay. CCU is the largest Chilean brewer, the second-largest Argentine brewer, the second-largest Chilean soft drink producer, the second-largest Chilean wine producer, the largest Chilean mineral water and nectars producer, the largest pisco distributor and also participates in the HOD, rum and confectionery industries in Chile. The Company has licensing agreements with Heineken Brouwerijen B.V., Anheuser-Busch Incorporated, PepsiCo Inc., Paulaner Brauerei AG, Schweppes Holdings Limited, Guinness Brewing Worldwide Limited, Société des Produits Nestlé S.A., Pernod Ricard and Compañía Pisquera Bauzá S.A Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Compañía Cervecerías Unidas S.A. (United Breweries Company, Inc.) /s/ Ricardo Reyes Chief Financial Officer Date:May 28, 2013
